Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is response to 10/13/2021. Claims 2-4, 6, 9, and 11-33 are presented for examination.

Response to Arguments
The e-Terminal disclaimers filed on 10/13/2021 has been reviewed and are accepted.  The terminal disclaimer has been recorded.
Applicants’ arguments, see pages 7-8 in Remarks, filed on 10/13/2021, with respect to claims 2-4, 6, 9, and 11-33 have been fully considered and the arguments are persuasive.  These rejections have been withdrawn. 

Allowable Subject Matter
Claims 2-4, 6, 9, and 11-33 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:


Ubezio et al. (prior art on the record) teaches a hearing system fitting system, a method for operating a hearing system and a method for handling hearing systems, which allow to simplify hearing device logistics, in particular which reduce efforts in conjunction with shipping and handling hearing devices. Further, the system provides a new possibility to enable and disable a hearing device from functioning as a hearing device, e.g., in such a way, that carrying out a corresponding enabling process in which a deactivation of a hearing device is cancelled has to meet considerable prerequisites, in particular from an authorization point of view, and furthermore, it shall in particular be possible that such an enabling process is very safe, in particular from a technical and/or security point of view.
Takayama et al. (prior art on the record) teaches a system that is capable of easily identifying a communication partner and securely sharing a session key between the communication apparatus and the communication partner even if the communication apparatus has a processing power that is not so high includes a short-range active communication unit 101 transmitting an inquiry signal to a short-range external communication apparatus by electromagnetic waves and waiting for a response to the inquiry signal; a long-range communication unit 104 capable of communication by the electromagnetic waves in a range wider than the communication area of the short-range active communication means; a switching unit 111 switching to 

None of the prior art of record teaches the non-obvious feature of the present invention, “provide a session request for a session, wherein the session request is for transmission to the hearing device via the interface, receive a session response from the hearing device, obtain a session key, and output session data for transmission to the hearing device, wherein the session data comprises hearing device data, and wherein the session data is associated with the session key”, in combined with other limitations as detailed in independent claims. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 2-4, 6, 9, and 11-33 hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432